DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, and 14-19 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim 
Regarding independent claims 1, 7, and 14 the claims are directed to one of the four statutory categories (a machine, a process, and a machine, respectively.) The claimed invention of independent claims 1, 7, and 14 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 7, and 14, as a whole, recite the following limitations:
 (claims 1, 7, 14; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites dividing the orders into a first sub-order and second sub order, a step which is performed by commercial entities fulfilling orders)
determining a target site for delivery of the product; (claims 1, 7 and 14; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the determination of a fulfilment center for fulfilling an order, the broadest reasonable interpretation of this limitation recites mental processes since a human, using their mind and simple judgment, observation, or evaluation could make a determination as to a fulfillment center based on the received information)
determining, a first required time length for transporting the main product; (claims 1, 7 and 14; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the time required to reach the fulfillment center, a step which is performed by commercial entities ensuring that products are delivered according to the proper delivery time; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human, using their mind and simple judgment, observation, or evaluation could store the two pieces of data using their mind and a pen and paper)
; (claims 1, 7 and 14; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation the determination of time to fulfill the whole order consists of main item and promotional items, a step which is performed by commercial entities determining the proper fulfillment center for a given product; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human, using their mind and simple judgment, observation, or evaluation could make a determination as to a fulfillment center and a wave based on the received information).
However, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added, wherein an apparatus for producing an order, a processor, memory, computer readable storage medium are according to the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. 
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 7, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda et al. (US 2016/0342932, hereinafter Imaeda), in view of Shulman et al. (US 2006/0242018, hereinafter Shulman).
With respect to claims 1, 7 and 14, Imaeda discloses a method, apparatus, and a non-transitory computer readable medium for producing an order, the method comprising: 
dividing, in response to receiving an order comprising a product combination sent by a user, the order into a first sub-order and a second sub-order, the first sub-order comprising at least one main product, the second sub-order comprising at least one other product associated with the main product, and each of the main product in the first sub-order being stored in a first warehouse, and each of the other product in the second sub-order being stored in a second warehouse (paragraphs [0156] – [0159] discloses dividing orders); 
determining a target site for delivery of the product combination based on receiver address information in the order (paragraph [0057]); 
determining, based on the determined target site, a first required time length for transporting the main product from the first warehouse to the target site and a second required time length for transporting the other product of each second sub-order from a corresponding second warehouse to the target site (paragraphs [0057] and [0070]); and 
determining, based on the first required time length and the second required time length, a delivery time for delivering the main product from the first warehouse and a delivery time for delivering the other product from the second warehouse, so that a time when the main product arrives at the target site is not later than a time when the other product arrives at the target site (paragraphs [0229] – [0230]).

However, Shulman teaches the feature wherein the other product is the promotional product (claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Imaeda to include the delivery of promotional product as taught by Shulman in order to facilitate delivery.
With respect to claims 2, 8 and 15 Imaeda further discloses a method, apparatus, and a non-transitory computer readable medium, wherein the dividing, in response to receiving an order comprising a product combination sent by a user, the order into a first sub-order and a second sub-order, comprises: parsing, in response to receiving the order sent by the user, the order to extract at least one main product and a other product associated with each of the main product of the product combination (paragraphs [0156] –[ 0159]); 
generating at least one first sub-order, so that main products stored in a same first warehouse are included in a same first sub-order (paragraphs [0156] –[ 0159]); and 
generating at least one second sub-order, so that other products stored in a same second warehouse are included in a same second sub-order (paragraphs [0156] –[ 0159]).
With respect to claims 3, 9 and 16 Imaeda further discloses a method, apparatus, and a non-transitory computer readable medium, wherein the determining, based on the determined target site, a first required time length for transporting the main product from the first warehouse to the target site and a second required time length for transporting the other product of each second sub-order from a corresponding second warehouse to the target site, comprises: 
acquiring address information of the target site, address information of the first warehouse, and address information of the second warehouse (paragraphs [0156] –[ 0159]);; 
determining, based on the address information of the first warehouse and the address information of the target site, the first required time length for each of the main product transporting from the first warehouse to the target site (paragraphs [0156] –[ 0159]); and 
With respect to claims 4, 10 and 17 Imaeda further discloses a method, apparatus, and a non-transitory computer readable medium, wherein the determining, based on the first required time length and the second required time length, a delivery time for delivering the main product from the first warehouse and a delivery time for delivering the other product from the second warehouse, so that a time when the main product arrives at the target site is not later than a time when the other product arrives at the target site, comprises: 
acquiring a list of shipment waves of the first warehouse to determine a shipment wave for the main product and a third time for delivering the main product from the first warehouse; determining a first time when the main product arrives at the target site based on the first required time length and the third time for delivering the main product from the first warehouse; determining a second time for the other product arriving at the target site, wherein the second time is not earlier than the first time (paragraphs [0156] –[ 0159] and [0229] – [0230]); and 
determining a fourth time for delivering the other product from the second warehouse, based on the second time and the second required time length (paragraphs [0156] –[ 0159] and [0229] – [0230]).
With respect to claims 5, 11 and 18 Imaeda further discloses a method, apparatus, and a non-transitory computer readable medium, wherein the method further comprises: 
acquiring a list of shipment waves of the second warehouse, determining whether there is a shipment wave whose shipping time is the fourth time in the list of shipment waves of the second warehouse, if yes, using the shipping time indicated by the shipment wave as the fourth 
With respect to claims 6, 12 and 19 Imaeda further discloses a method, apparatus, and a non-transitory computer readable medium,wherein the method further comprises: 
acquiring, for any one of the first sub-order, at least one warehouse storing the main product in the first sub-order and storage amount of the main product in each warehouse in which the main product in the first sub-order is stored and in response to determining that a number of the main product stored in at least one warehouse in the warehouses storing the main product in the first sub-order meets a demand for a shipment amount of the main product, determining, from the at least one warehouse that meets the demand for the shipment amount of the main product, that a warehouse closest to the target site as the first warehouse corresponding to the first sub-order (paragraphs [0156] –[ 0159] and [0229] – [0230]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROKIB MASUD/Primary Examiner, Art Unit 3687